Newman, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protest consists of “Duo Basket” strainers consisting of a strainer-stopper and base similar in all material respects to the merchandise the subjectof Hancock Gross Mfg., Inc. v. United States (60 Cust. Ct. 558, C.D. 3459), wherein said merchandise was held to be separately dutiable and that no separate value for each was returned by the customs official, the protest was dismissed and the matter remanded to a single judge sitting in reappraisement to determine the separate dutiable values of the strainer-stoppers and the bases in the manner provided by law (28 U.S.C., section 2636(d)).